                                        Case 3:19-md-02918-MMC Document 296 Filed 11/25/20 Page 1 of 2




                                  1

                                  2

                                  3

                                  4                           IN THE UNITED STATES DISTRICT COURT

                                  5                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      IN RE: HARD DISK DRIVE SUSPENSION                  Case No. 19-md-02918-MMC
                                         ASSEMBLIES ANTITRUST LITIGATION                    MDL No. 2918
                                  8      _________________________________
                                                                                            ORDER GRANTING IN PART AND
                                  9      This Order Relates to:                             DENYING IN PART DEFENDANTS'
                                         ALL CASES                                          MOTION FOR SCHEDULING
                                  10                                                        ORDER; VACATING HEARING;
                                                                                            DIRECTIONS TO PARTIES
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is defendants' "Motion for a Scheduling Order," filed October 21,

                                  14   2020. Plaintiffs have filed opposition, to which defendants have replied. Having read and

                                  15   considered the papers filed in support of and in opposition to the motion, the Court

                                  16   deems the matter suitable for determination on the parties' respective written

                                  17   submissions, VACATES the hearing scheduled for December 4, 2020, and rules as

                                  18   follows:

                                  19          1. To the extent defendants seek permission to file an early motion for partial

                                  20   summary judgment on "the issue of whether the Foreign Trade Antitrust Improvements

                                  21   . . . and other laws limiting the extraterritorial reach of U.S. antitrust laws foreclose[ ]

                                  22   [p]laintiffs' claims based on sales of HDD Suspensions outside the United States" (see

                                  23   Defs.' Mot. at 1:9-12), the motion, for the reasons stated by defendants (see id. at 5:27-

                                  24   6:13; Defs.' Reply at 1:15-17), is hereby GRANTED, and defendants will not be

                                  25   precluded from bringing a later motion for summary judgment.

                                  26          2. To the extent defendants seek an order "phas[ing] discovery" (see Def.'s Mot.

                                  27   at 1:13), the motion, for the reasons stated by plaintiffs (see Pls.' Opp. at 9:16-10:19,

                                  28   12:1-9), is hereby DENIED.
                                        Case 3:19-md-02918-MMC Document 296 Filed 11/25/20 Page 2 of 2




                                   1          3. The parties are hereby DIRECTED to meet and confer and to thereafter file, no

                                   2   later than January 8, 2021, a joint statement setting forth a jointly proposed briefing

                                   3   schedule on defendants' motion for partial summary judgment or, if the parties are unable

                                   4   to reach an agreement, their separate proposals.

                                   5          IT IS SO ORDERED.

                                   6

                                   7   Dated: November 25, 2020
                                                                                               MAXINE M. CHESNEY
                                   8                                                           United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                     2
